Citation Nr: 0946293	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from June 2000 to 
June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

Current left shoulder disability has not been shown.


CONCLUSION OF LAW

The Veteran does not have a left shoulder disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through August 2005 and March 2007 notice letters, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection.  The March 2007 notice letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in August 2007, which followed the March 2007 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the August 2005 and March 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of 
the service connection issue for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  No private treatment providers have 
been identified.  Additionally, in September 2005 and March 
2007, the Veteran was provided VA examinations in connection 
with his claim, the reports of which are of record.  Those 
examination reports contain sufficient evidence regarding 
whether the Veteran has a chronic left shoulder disability.  
In March 2007, the Veteran indicated that he did not have any 
additional information or evidence to support his claim.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran asserts that he developed a painful left shoulder 
during active military service and that he has continued to 
experience pain in his left shoulder since his separation 
from service.  Specifically, he points to the multiple 
instances of treatment concerning his left shoulder that are 
documented in his service treatment records.  Thus, the 
Veteran contends that service connection is warranted for a 
left shoulder disability.

A review of the Veteran's service treatment records reveals 
that he was indeed treated on several occasions for 
complaints of left shoulder pain.  The first instance was in 
July 2001 when he reported having left shoulder pain and 
soreness for approximately two weeks.  No specific trauma 
could be identified, but it was noted that he experienced 
left shoulder pain while recently playing basketball and 
carrying luggage.  The Veteran had full range of motion of 
the shoulder with tenderness and he was variously diagnosed 
with bursitis and a left shoulder injury.  Tendonitis, a 
calcified tendon, and acromioclavicular joint injury were to 
be ruled out.  The Veteran was treated again in August and 
September 2001 for left shoulder pain.  A history of playing 
basketball and volleyball, as well as carrying luggage was 
noted.  The Veteran continued to exhibit normal range of 
motion with tenderness over the left shoulder.

In March 2003, the Veteran was seen for a complaint of left 
shoulder pain with tingling and numbness in his left upper 
extremity.  He had full range of motion and x-rays of the 
left shoulder showed no significant abnormality.  It was 
stated that he had left shoulder impingement.  In April 2003, 
a MRI of the left shoulder was taken and it was unremarkable.  
There was no rotator cuff tear according to the report.  It 
was noted that the Veteran had a shoulder strain.  A periodic 
examination was conducted in October 2004.  The Veteran's 
upper extremities were considered to be normal.  He did 
report a history of an occasionally painful shoulder.  In 
November 2004, the Veteran was seen for a complaint of left 
shoulder pain.  He had full range of motion with mild 
tenderness.  A history of overuse syndrome was noted and the 
Veteran was thought to have probable bursitis.  Lastly, an 
April 2005 record indicated that the Veteran had a history of 
a shoulder injury related to playing volleyball in 2001.

Although the evidence establishes that the Veteran injured 
his left shoulder during active military service, or at the 
least experienced recurrent symptoms of left shoulder pain, 
an in-service injury is only one element of a successful 
service connection claim.  Another element of a service 
connection claim is the existence of a current disability.  
Even if a disability resolves prior to the adjudication of a 
claim, a disability must nonetheless be shown at the time a 
claim is filed or during the pendency of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In prosecuting his claim, the Veteran has submitted 
statements that he continues to experience pain in his left 
shoulder.  Additionally, treatment records from the 
Indianapolis VAMC and two VA examination reports document 
recurrent complaints of left shoulder pain.  Nevertheless, 
without a diagnosed or identifiable underlying malady or 
condition, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The VA treatment records do not contain a diagnosis of a left 
shoulder disability.  Although a history of left shoulder 
tendonitis was noted in a November 2005 record, the treating 
physician made an assessment of chronic left shoulder pain.  
The Veteran was afforded VA examinations in September 2005 
and March 2007 to address his left shoulder claim.  The 
September 2005 examiner noted the Veteran's complaint of a 
painful left shoulder, his inability to work with his arm 
overhead, and a history of in-service treatment of the left 
shoulder. The examiner stated that the Veteran had full range 
of motion of all his joints and his extremities were within 
normal limits.  Left shoulder pain was listed as the 
diagnosis.

The March 2007 VA examiner also did not provide a diagnosis 
of a chronic left shoulder disability.  Although the claims 
file was not available for review, the examiner noted an 
accurate medical history and he was able to review medical 
records in the Veteran's possession.  On examination, the 
Veteran had full range of motion of the left shoulder without 
instability.  Sensation was intact and strength was normal.  
There was a clicking sound in the subacromial space on 
rotation of the left shoulder.  The examiner stated that it 
was difficult to ascertain the etiology of the Veteran's 
complaints of left shoulder pain given his history and past 
MRI documentation that demonstrated no rotator cuff tear or 
swelling.  The examiner thought the audible clicking may be 
consistent with impingement of the rotator cuff and the x-ray 
report was to be referred to in order to rule such out.  X-
rays that were taken shortly after the examination were 
normal.  There were no acute fractures, subluxations, 
dislocations, bony lesions, or significant degenerative 
changes.  The examiner concluded that the Veteran's current 
complaints are the result of his repetitive motions or 
exercise injury during his military service, although he 
stated that the etiology was uncertain given that there is no 
history of a specific trauma.  Significantly, as noted 
previously, the examiner did not identify, or otherwise 
provide a diagnosis of, a left shoulder disability.

In consideration of the evidence of record, the Board finds 
that left shoulder disability has not been shown at any time 
during the pendency of the claim.  Although the evidence 
establishes that the Veteran experiences recurrent symptoms 
of left shoulder pain, the evidence does not show that there 
is a diagnosed or identifiable underlying malady or condition 
associated with the pain.  No disability has been found by 
the treating VA medical professionals, two VA examiners, or 
x-ray examination.  The Veteran's lay statements regarding 
left shoulder pain are not sufficient to establish a current 
disability in light of the probative evidence to the contrary 
contained in VA treatment records and examination reports.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the Veteran does not have 
a clinically diagnosed left shoulder disability or a left 
shoulder disability for which he is competent to provide a 
diagnosis.  In the absence of proof of current disability, 
the claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a left shoulder disability is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the greater weight of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


